UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-6663



LARRY C. MCFARLAND,

                                            Plaintiff - Appellant,

          versus


CHARLES TWITCHELL, Lieutenant; DAVID SMITH;
Assistant Warden; MS. WHITTAKER, Special
Housing Counselor; JOHN DOE, Officer; VIRGINIA
SMITH, Chief Nurse; DOCTOR CRAMER, Facility
Physician,
                                           Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-96-203-R)


Submitted:   December 11, 1997         Decided:     December 24, 1997


Before HALL and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Larry C. McFarland, Appellant Pro Se. Susan Campbell Alexander,
Assistant Attorney General, Collin Jefferson Hite, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia; Mary Lynn Reed,
JACKSON & CAMPBELL, P.C., Washington, D.C., for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals the district court's order denying relief on

his 42 U.S.C. § 1983 (1994) complaint. We have reviewed the record

and the district court's opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

McFarland v. Twitchell, No. CA-96-203-R (W.D. Va. Apr. 16, 1997).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2